         Case 1:21-cv-00536-SHS Document 46 Filed 04/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STATE OF NEW YORK, STATE OF CALIFORNIA,
STATE OF COLORADO, DISTRICT OF COLUMBIA,
STATE OF ILLINOIS, COMMONWEALTH OF                                21-Cv-536 (SHS)
MASSACHUSETTS, DANA NESSELL on behalf of
the PEOPLE OF MICHIGAN, STATE OF                                  ORDER
MINNESOTA, STATE OF NEVADA, STATE OF
NEW JERSEY, STATE OF NEW MEXICO, STATE OF
NORTH CAROLINA, COMMONWEALTH OF
PENNSYLVANIA, and STATE OF VERMONT,
                             Plaintiffs,
              V.

UNITED STATES DEPARTMENT OF LABOR;
MARTY WALSH, in his official capacity as Secretary
of Labor,
                             Defendants.

SIDNEY H. STEIN, U.S. District Judge.
     On January 21, 2021, thirteen states and the District of Columbia brought this action
to vacate and set aside a final Department of Labor ("DOL'') rule. (ECF No. 1.) The final
rule, which went into effect shortly before a new president was inaugurated, pertains to
the scope of the religious exemption from anti-discrimination requirements for federal
contractors. See Implementing Legal Requirements Regarding the Equal Opportunity
Clause's Religious Exemption, 85 Fed. Reg. 79,324 (Dec. 9, 2020). On February 9, the
Court stayed this litigation for ninety days at the request of all parties in light of the
new administration's representation that it "intends to propose rescission of the rule ...
in the near future." (ECF No. 26.) On March 26, DOL informed the Court that it had
submitted a notice of proposed rescission to the Office of Information and Regulatory
Affairs for review, after which it intends to commence a notice-and-comment
rulemaking to rescind the rule. (ECF No. 33.) DOL wrote that the parties expect to seek
an extension of the present stay before May 10. (Id.)
    On March 29, twelve additional states filed a motion to intervene as defendants, on
the basis that these states have a "significant interest" in the validity of the final rule,
and because DOL is failing to "adequately protect" that interest. (See Intervenor Mem.
at 11, 14, ECF No. 36.) Those states did not request that the ongoing stay be lifted for the
         Case 1:21-cv-00536-SHS Document 46 Filed 04/12/21 Page 2 of 2




purpose of resolving their motion to intervene. However, "for the avoidance of doubt,"
DOL moved on April 1 to "adjourn the deadline to respond to this motion until
fourteen days after the stay of this case ends." (ECF No. 41.) The proposed defendant-
intervenors now oppose this request, arguing that immediate intervention is necessary
in order that they "have the opportunity to raise any concerns with a proposed
settlement to the Court before the settlement is approved." (ECF No. 43.)
    This matter has been stayed until May 10 at the request of the parties in order for
the defendants to seek a rescission of the DOL final rule-a rescission that would most
likely moot this litigation. The parties have informed the Court that they are not in
settlement discussions, do not anticipate engaging in settlement discussions while the
case is stayed, and will inform the Court if such discussions begin. (ECF No. 41.)
Moreover, any settlement seems quite unlikely, as the case is stayed while the
defendants pursue the precise relief plaintiffs are seeking. Accordingly,
      IT IS HEREBY ORDERED that the proposed defendant-intervenor states' request to
lift the stay of this case for the purpose of deciding their intervenor motion is denied.
The parties shall respond to the motion to intervene no later than fourteen days after
the stay ends.


Dated: New York, New York
       April 12, 2021




                                            2
